Case 1:20-cv-00706-JL Document 18-1 Filed 10/26/20 Page 1 of 11




               Exhibit A
                                         Case
                                         Case 4:20-cv-04375-HSG
                                              1:20-cv-00706-JL Document
                                                                Document18-1
                                                                          23 Filed
                                                                             Filed 10/26/20
                                                                                   10/26/20 Page
                                                                                            Page 21 of
                                                                                                    of 11
                                                                                                       10




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHELLE SHULTZ,                                   Case No. 20-cv-04375-HSG
                                   8                    Plaintiff,                          ORDER DENYING MOTION TO
                                                                                            COMPEL ARBITRATION
                                   9             v.
                                                                                            Re: Dkt. No. 14
                                  10     TTAC PUBLISHING, LLC,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is a motion to compel arbitration filed by Defendant TTAC

                                  14   Publishing, LLC. See Dkt. No. 14. The Court finds this matter appropriate for disposition without

                                  15   oral argument and the matter is deemed submitted. See Civil L.R. 7-1(b). For the reasons detailed

                                  16   below, the Court DENIES the motion.

                                  17     I.   BACKGROUND
                                  18          Plaintiff Michelle Shultz filed this action against Defendant on June 30, 2020. See Dkt.
                                  19   No. 1 (“Compl.”). Plaintiff alleges that she received a series of unsolicited telemarketing text

                                  20   messages on her personal cellular telephone by or on behalf of Defendant beginning in November

                                  21   2019. See id. at ¶¶ 8–10, 14–15, 17, 19, 21–22. She further alleges that these text messages were

                                  22   sent using an automatic telephone dialing system. See id. at ¶¶ 13, 20. Plaintiff denies ever

                                  23   providing her prior express consent to receive such texts. See id. at ¶¶ 14, 21–22. On the basis of

                                  24   these facts, Plaintiff brings a single cause of action for violation of the Telephone Consumer

                                  25   Protection Act, 42 U.S.C. §§ 227 et seq. (“TCPA”). She seeks to represent a putative class,

                                  26   defined as:
                                  27
                                                      All persons in the United States who (1) from the date four years prior
                                  28                  to the filing of this Complaint through the date notice is sent to the
                                          Case
                                          Case 4:20-cv-04375-HSG
                                               1:20-cv-00706-JL Document
                                                                 Document18-1
                                                                           23 Filed
                                                                              Filed 10/26/20
                                                                                    10/26/20 Page
                                                                                             Page 32 of
                                                                                                     of 11
                                                                                                        10



                                                       Class; (2) received at least one text message from Defendant, or a
                                   1                   third person acting on behalf of Defendant; (3) on the person’s
                                                       cellular telephone; (4) for the purpose of selling Defendant’s products
                                   2                   or services; (5) using the same dialing system that was used to send
                                                       the text messages to Plaintiff; and (6) for whom Defendant claims it
                                   3                   obtained prior express written consent in the same manner as
                                                       Defendant claims it supposedly obtained prior express written
                                   4                   consent to send text messages to Plaintiff.
                                   5   Id. at ¶ 28. She seeks statutory damages of $500 per violation and injunctive relief, as well as

                                   6   attorneys’ fees and costs. See id. at 11 (“Prayer for Relief”).

                                   7           Defendant now moves to compel arbitration, or in the alternative to strike the claims of the

                                   8   putative class or stay this action. See Dkt. No. 14.

                                   9    II.    LEGAL STANDARD
                                  10           The Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1 et seq., sets forth a policy favoring

                                  11   arbitration agreements and establishes that a written arbitration agreement is “valid, irrevocable,

                                  12   and enforceable.” 9 U.S.C. § 2; Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1621 (2018) (noting
Northern District of California
 United States District Court




                                  13   federal policy favoring arbitration); Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460

                                  14   U.S. 1, 24 (1983) (same). The FAA allows that a party “aggrieved by the alleged failure, neglect,

                                  15   or refusal of another to arbitrate under a written agreement for arbitration may petition any United

                                  16   States district court . . . for an order directing that . . . arbitration proceed in the manner provided

                                  17   for in such agreement.” 9 U.S.C. § 4. This federal policy is “simply to ensure the enforceability,

                                  18   according to their terms, of private agreements to arbitrate.” Volt Info. Sciences, Inc. v. Bd. of

                                  19   Trustees of Leland Stanford Jr. Univ., 489 U.S. 468, 476 (1989). Courts must resolve any

                                  20   “ambiguities as to the scope of the arbitration clause itself . . . in favor of arbitration.” Id.

                                  21           When a party moves to compel arbitration, the court must determine (1) “whether a valid

                                  22   arbitration agreement exists” and (2) “whether the agreement encompasses the dispute at issue.”

                                  23   Lifescan, Inc. v. Premier Diabetic Servs., Inc., 363 F.3d 1010, 1012 (9th Cir. 2004). The

                                  24   agreement may also delegate gateway issues to an arbitrator, in which case the court’s role is

                                  25   limited to determining whether there is clear and unmistakable evidence that the parties agreed to

                                  26   arbitrate arbitrability. See Brennan v. Opus Bank, 796 F.3d 1125, 1130 (9th Cir. 2015). In either

                                  27   instance, “before referring a dispute to an arbitrator, the court determines whether a valid

                                  28   arbitration agreement exists.” Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524,
                                                                                           2
                                         Case
                                         Case 4:20-cv-04375-HSG
                                              1:20-cv-00706-JL Document
                                                                Document18-1
                                                                          23 Filed
                                                                             Filed 10/26/20
                                                                                   10/26/20 Page
                                                                                            Page 43 of
                                                                                                    of 11
                                                                                                       10




                                   1   530 (2019) (citing 9 U.S.C. § 2).

                                   2   III.   DISCUSSION
                                   3          A.    Motion to Compel
                                   4          In support of its motion to compel arbitration, Defendant contends that on April 13, 2018,

                                   5   Plaintiff visited Defendant’s website, https://thetruthaboutcancer.com, and purchased a digital

                                   6   copy of a documentary film offered for sale on that site. See Dkt. No. 14-1 (“Bollinger Decl.”) at

                                   7   ¶ 7. While completing her purchase, Plaintiff provided certain personal identifying information,

                                   8   including her phone number. See id. at ¶ 8. Defendant argues that on the checkout page of the

                                   9   website, Plaintiff also explicitly acknowledged that she agreed to be bound by Defendant’s Terms

                                  10   and Conditions. Id. at ¶¶ 9, 15. Defendant explains that a pre-checked checkbox, with the phrase

                                  11   “I agree to the terms and conditions” beside it, appears at the bottom of the checkout page and

                                  12   above the “Complete Purchase” button. See Bollinger Decl. at ¶¶ 5, 8; see also Dkt. No. 21 at 2–
Northern District of California
 United States District Court




                                  13   7. And the Terms and Conditions are in blue font and hyperlinked, as reproduced below. See id.

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
                                         Case
                                         Case 4:20-cv-04375-HSG
                                              1:20-cv-00706-JL Document
                                                                Document18-1
                                                                          23 Filed
                                                                             Filed 10/26/20
                                                                                   10/26/20 Page
                                                                                            Page 54 of
                                                                                                    of 11
                                                                                                       10




                                   1   Defendant contends that Plaintiff—and all consumers making purchases on Defendant’s

                                   2   website—therefore indicated her agreement to the Terms and Conditions by clicking on the

                                   3   “Complete Purchase” button. See Bollinger Decl. at ¶ 15.

                                   4             Defendant further argues that the Terms and Conditions, in turn, include an arbitration

                                   5   provision that provides:

                                   6
                                                          [Y]ou agree that all claims, disputes, or controversies against
                                   7                      [Defendant] arising out of this User Agreement, or the purchase of
                                                          any products or services (“Claims”) are subject to fixed and binding
                                   8                      arbitration (except for matters that may be taken to small claims
                                                          court), no matter what legal theory they are based on or what remedy
                                   9                      (damages, or injunctive or declaratory relief) they seek. This includes
                                                          Claims based on contract, tort (including intentional tort), fraud,
                                  10                      agency, your or our negligence, statutory or regulatory provisions, or
                                                          any other sources of law . . . .
                                  11

                                  12   Id. at ¶¶ 10–12; see also Dkt. No. 14-2, Ex. 1. The Terms and Conditions also include a waiver of
Northern District of California
 United States District Court




                                  13   any right to a jury trial, as well as the right to bring claims as a representative or member of a class

                                  14   action:

                                  15
                                                          You agree that, by entering into this user agreement, you and
                                  16                      [Defendant] are each waiving the right to a trial by jury or to
                                                          participate in a class action, collective action, private attorney general
                                  17                      action, or other representative proceeding of any kind. Claims and
                                                          remedies sought as part of a class action, private attorney general or
                                  18                      other representative action are subject to arbitration only on an
                                                          individual (non-class, non-representative) basis, and the arbitrator
                                  19                      may award relief only on an individual (non-class, non-
                                                          representative) basis.
                                  20

                                  21   Id. at ¶¶ 13–14; Dkt. No. 14-3, Ex. 2.

                                  22             Plaintiff does not appear to contest Defendant’s representations about the design and

                                  23   content of the website or the Terms and Conditions. Instead, she responds that (1) the website did

                                  24   not create, and she did not manifest assent to, a valid arbitration agreement between the parties;

                                  25   and (2) even if there were a valid agreement, the alleged arbitration provision does not cover the

                                  26   dispute at issue. See Dkt. No. 18 at 4–9.

                                  27                 i.     Arbitrability
                                  28             As a threshold matter, Defendant contends that the arbitrator, and not the Court, should
                                                                                              4
                                           Case
                                           Case 4:20-cv-04375-HSG
                                                1:20-cv-00706-JL Document
                                                                  Document18-1
                                                                            23 Filed
                                                                               Filed 10/26/20
                                                                                     10/26/20 Page
                                                                                              Page 65 of
                                                                                                      of 11
                                                                                                         10




                                   1   decide whether the parties entered into a valid arbitration agreement. See Dkt. No. 14 at 3–4.

                                   2   Here, however, Plaintiff challenges whether there is an agreement between the parties at all. And

                                   3   the Ninth Circuit has held that “challenges to the very existence of the contract are, in general,

                                   4   properly directed to the court.” Kum Tat Ltd. v. Linden Ox Pasture, LLC, 845 F.3d 979, 983 (9th

                                   5   Cir. 2017) (citations omitted); see also Galilea, LLC v. AGCS Mar. Ins. Co., 879 F.3d 1052, 1056

                                   6   (9th Cir. 2018) (noting that the court “must first make a threshold finding that the document

                                   7   [evidencing an agreement] at least purports to be . . . a contract.”) (quotation omitted). To hold

                                   8   otherwise, the Ninth Circuit has explained, “would lead to untenable results.” Three Valleys Mun.

                                   9   Water Dist. v. E.F. Hutton & Co., 925 F.2d 1136, 1140 (9th Cir. 1991). For example, “Party A

                                  10   could forge party B’s name to a contract and compel party B to arbitrate the question of the

                                  11   genuineness of its signature.” Id. “It is axiomatic that ‘[a]rbitration is a matter of contract and a

                                  12   party cannot be required to submit any dispute which he has not agreed so to submit.’” Sanford v.
Northern District of California
 United States District Court




                                  13   MemberWorks, Inc., 483 F.3d 956, 962 (9th Cir. 2007) (quoting AT & T Tech., Inc. v. Commc’n

                                  14   Workers of Am., 475 U.S. 643, 648 (1986)). The Court therefore considers below whether the

                                  15   parties entered into an agreement to arbitrate.

                                  16              ii.   Existence of Arbitration Agreement
                                  17          When the parties contest whether an agreement was formed, the Court applies “general

                                  18   state-law principles of contract interpretation,” without a presumption in favor of arbitrability.1

                                  19   See Goldman, Sachs & Co. v. City of Reno, 747 F.3d 733, 742 (9th Cir. 2014) (quotation omitted).

                                  20   The party seeking to compel arbitration bears the burden of proving by a preponderance of the

                                  21   evidence that there was an agreement to arbitrate. See Norcia v. Samsung Telecomms. Am., LLC,

                                  22

                                  23   1
                                         Here, the Terms and Conditions contain a Tennessee choice-of-law provision. See Dkt. No. 14-
                                  24   2, Ex. 1. However, because Plaintiff challenges whether the Terms and Conditions are
                                       enforceable against her at all, the Court applies California’s choice-of-law rules. See Mazza v.
                                  25   Am. Honda Motor Co., Inc., 666 F.3d 581, 589 (9th Cir. 2012) (“A federal court sitting in
                                       diversity must look to the forum state’s choice of law rules to determine the controlling
                                  26   substantive law.”) (quotation omitted); see also Compl. at ¶ 4 (alleging diversity exists for
                                       purposes of CAFA jurisdiction). In California, “[g]enerally speaking the forum will apply its own
                                  27   rule of decision unless a party litigant timely invokes the law of a foreign state.” See Wash. Mut.
                                       Bank v. Super. Ct., 24 Cal. 4th 906, 919 (Cal. 2001) (quotation omitted). Even if Tennessee law
                                  28   applied, however, the parties have not indicated that it materially differs from the California law.
                                       The Court therefore applies California law to the extent necessary to determine contract formation.
                                                                                          5
                                         Case
                                         Case 4:20-cv-04375-HSG
                                              1:20-cv-00706-JL Document
                                                                Document18-1
                                                                          23 Filed
                                                                             Filed 10/26/20
                                                                                   10/26/20 Page
                                                                                            Page 76 of
                                                                                                    of 11
                                                                                                       10




                                   1   845 F.3d 1279, 1283 (9th Cir. 2017). Conversely, the party opposing arbitration is entitled to the

                                   2   benefit of all reasonable doubts and inferences. See Three Valleys Mun. Water Dist. v. E.F.

                                   3   Hutton & Co., 925 F.2d 1136, 1141 (9th Cir. 1991). Therefore, a court may find that an

                                   4   agreement to arbitrate exists as a matter of law “[o]nly when there is no genuine issue of fact

                                   5   concerning the formation of the agreement.” Id. (quotation omitted); see also Alarcon v. Vital

                                   6   Recovery Servs., Inc., 706 F. App’x 394, 394 (9th Cir. 2017) (same).

                                   7          As the Ninth Circuit has explained, when determining whether there is a binding

                                   8   agreement formed through websites, courts generally evaluate contracts as falling into one of two

                                   9   categories: (1) “browsewrap” agreements where the website’s terms and conditions are provided

                                  10   to users via a hyperlink at the bottom of a webpage and a user’s assent to the terms is assumed by

                                  11   her continued use of the website; and (2) “clickwrap” agreements where a user is presented with

                                  12   the terms and conditions and must click on a button or box to indicate that she agrees before she
Northern District of California
 United States District Court




                                  13   may continue. See Nguyen v. Barnes & Noble Inc., 763 F.3d 1171, 1175–77 (9th Cir. 2014).

                                  14   Websites may also present some hybrid of the two, such as putting a link to the terms and

                                  15   conditions on the web page near a button that the user must click to continue. Regardless, “the

                                  16   onus [is] on website owners to put users on notice of the terms to which they wish to bind

                                  17   consumers.” Id. at 1178–79.

                                  18          Here, the parties appear to agree that Defendant’s website offers a type of hybrid

                                  19   browsewrap agreement. See Dkt. No. 21 at 1–7. Although it contains a checkbox next to the

                                  20   statement “I agree to the terms and conditions,” by default, the checkbox is already checked when

                                  21   a customer navigates to the checkout page. See Bollinger Decl. at ¶¶ 5, 8; see also Dkt. No. 21 at

                                  22   2–7. The user, therefore, does not have to click on the checkbox itself to manifest her assent

                                  23   before she may continue with her purchase. See id. Instead, she need only click on the large

                                  24   “Complete Purchase” button. See id. A browsewrap agreement is valid if “the user has actual or

                                  25   constructive knowledge of a website’s terms and conditions.” Nguyen, 763 F.3d at 1176

                                  26   (quotation omitted). Despite Defendant’s urging, see Dkt. No. 21 at 2, n.1., there is no evidence in

                                  27   the record that Plaintiff had actual notice of the Terms and Conditions here. And there is no

                                  28   dispute that Defendant’s website did not require its users affirmatively to acknowledge the Terms
                                                                                         6
                                         Case
                                         Case 4:20-cv-04375-HSG
                                              1:20-cv-00706-JL Document
                                                                Document18-1
                                                                          23 Filed
                                                                             Filed 10/26/20
                                                                                   10/26/20 Page
                                                                                            Page 87 of
                                                                                                    of 11
                                                                                                       10




                                   1   and Conditions during purchase. In the absence of such actual notice, the Court must evaluate

                                   2   “the conspicuousness and placement of the ‘Terms of Use’ hyperlink, other notices given to users

                                   3   of the terms of use, and the website’s general design” in determining “whether a reasonably

                                   4   prudent user would have inquiry notice of a browsewrap agreement.” See Nguyen, 763 F.3d at

                                   5   1177.

                                   6           Defendant argues that the webpage speaks for itself: the statement “I agree to the terms

                                   7   and conditions” is placed directly above the “Complete Purchase” button, and the phrase “terms

                                   8   and conditions” is hyperlinked in blue. See Dkt. No. 21 at 2–3. But “the proximity or

                                   9   conspicuousness of the hyperlink alone is not enough to give rise to constructive notice.” Nguyen,

                                  10   763 F.3d at 1178. As the Ninth Circuit cautioned, “even close proximity of the hyperlink to

                                  11   relevant buttons users must click on—without more—is insufficient to give rise to constructive

                                  12   notice.” Id. at 1178–79. And in reviewing the checkout webpage, the Court finds that the
Northern District of California
 United States District Court




                                  13   webpage design makes it exceedingly difficult to discern the significance of the hyperlink:

                                  14              •   The phrase “I agree to the terms and conditions” is in very small text, and is

                                  15                  dwarfed by the large and colorful green “Complete Purchase” button below it.

                                  16                  Accord Berman v. Freedom Fin. Network, LLC, No. 18-CV-01060-YGR, 2020 WL

                                  17                  5210912, at *3 (N.D. Cal. Sept. 1, 2020).

                                  18              •   Although the hyperlink to the Terms and Conditions is in light blue, it is not

                                  19                  underlined, highlighted, in all caps, or otherwise set off from the page. Accord

                                  20                  Colgate v. JUUL Labs, Inc., 402 F. Supp. 3d 728, 764–66 (N.D. Cal. 2019)

                                  21                  (collecting cases). The blue coloring, alone, could be for aesthetic purposes, as it

                                  22                  appears to be for the larger blue “PayPal” symbol listed in the payment information

                                  23                  section above the terms and conditions hyperlink and in the promotional language

                                  24                  to the right of the terms and conditions hyperlink.

                                  25              •   The checkout page also has what appears to be a promotional video playing in the

                                  26                  top left corner of the webpage, and the volume appears to be at its maximum level.

                                  27              •   To the right of the terms and conditions hyperlink and “Complete Purchase” button

                                  28                  is further promotional material about the soon-to-be-purchased product. This
                                                                                         7
                                           Case
                                           Case 4:20-cv-04375-HSG
                                                1:20-cv-00706-JL Document
                                                                  Document18-1
                                                                            23 Filed
                                                                               Filed 10/26/20
                                                                                     10/26/20 Page
                                                                                              Page 98 of
                                                                                                      of 11
                                                                                                         10




                                   1                  advertisement includes a colorful image and several large green checkmarks beside

                                   2                  the content included with the purchase. These green checkmarks are several times

                                   3                  larger than the terms and conditions hyperlink, and obscure the import of the

                                   4                  checkmark beside the hyperlink.

                                   5

                                   6          As the Ninth Circuit has indicated, courts often decline to enforce agreements where users

                                   7   must “parse through confusing or distracting content and advertisements” to find the terms. See

                                   8   Wilson v. Huuuge, Inc., 944 F.3d 1212, 1221 (9th Cir. 2019) (citing Starke v. SquareTrade, Inc.,

                                   9   913 F.3d 279, 293 (2d Cir. 2019); accord Nicosia v. Amazon.com, Inc., 834 F.3d 220, 237 (2d Cir.

                                  10   2016)); Cullinane v. Uber Techs., Inc., 893 F.3d 53, 63–64 (1st Cir. 2018) (affirming denial of

                                  11   motion to compel arbitration where “[e]ven though the hyperlink did possess some of the

                                  12   characteristics that make a term conspicuous, the presence of other terms on the same screen with
Northern District of California
 United States District Court




                                  13   a similar or larger size, typeface, and with more noticeable attributes diminished the hyperlink's

                                  14   capability to grab the user’s attention.”). Similarly, here, the design and content of the checkout

                                  15   process distracts users from recognizing the existence of, and need to review, the Terms and

                                  16   Conditions, and the hyperlink was not conspicuous enough to put Plaintiff on inquiry notice. The

                                  17   Court finds that Plaintiff is therefore not bound by the Terms and Conditions generally, or the

                                  18   arbitration provision more specifically.2

                                  19          B.    Motion to Strike
                                  20          Alternatively, Defendant moves to strike the class action allegations in the complaint. See

                                  21   Dkt. No. 14 at 9–12. Federal Rule of Civil Procedure 12(f) provides that a court may strike “from

                                  22   any pleading any insufficient defense or any redundant, immaterial, impertinent, or scandalous

                                  23   matter.” See Fed. R. Civ. P. 12(f). “The function of a 12(f) motion to strike is to avoid the

                                  24   expenditure of time and money that must arise from litigating spurious issues by dispensing with

                                  25   those issues prior to trial . . . .” Whittlestone, Inc. v. Handi–Craft Co., 618 F.3d 970, 973 (9th Cir.

                                  26
                                  27   2
                                         Because the Court finds that Plaintiff is not bound by the Terms and Conditions because no
                                  28   agreement to arbitrate was formed, it does not reach Plaintiff’s secondary argument that this case
                                       falls outside the scope of the arbitration provision.
                                                                                          8
                                         Case
                                         Case 1:20-cv-00706-JL
                                              4:20-cv-04375-HSGDocument
                                                                 Document
                                                                        18-1
                                                                          23 Filed
                                                                              Filed10/26/20
                                                                                    10/26/20 Page
                                                                                              Page10
                                                                                                   9 of
                                                                                                     of 10
                                                                                                        11




                                   1   2010). Motions to strike are generally not granted unless it is clear that the matter to be stricken

                                   2   could have no possible bearing on the subject matter of the litigation. See Colaprico v. Sun

                                   3   Microsystems, Inc., 758 F. Supp. 1335, 1339 (N.D. Cal. 1991). Moreover, “such motions are

                                   4   generally disfavored because the motions may be used as delaying tactics and because of the

                                   5   strong policy favoring resolution on the merits.” See Barnes v. AT&T Pension Ben. Plan-

                                   6   Nonbargained Program, 718 F. Supp. 2d 1167, 1170 (N.D. Cal. 2010). Defendant’s motion to

                                   7   strike is premised on the same argument that, like Plaintiff, class members who received text

                                   8   messages from Defendant also agreed to the Terms and Conditions when completing purchases on

                                   9   Defendant’s website. See Dkt. No. 14 at 1–2. For the reasons explained in Section III.A.ii. above,

                                  10   the Court DENIES the motion to strike.

                                  11          C.    Motion to Stay
                                  12          Lastly, Defendant requests in the alternative that the Court stay the action pending the
Northern District of California
 United States District Court




                                  13   Supreme Court’s ruling in Facebook, Inc. v. Duguid, No. 19-511, 2020 WL 3865252, at *1 (U.S.

                                  14   July 9, 2020). See Dkt. No. 14 at 12–14. In the underlying action, the Ninth Circuit rejected the

                                  15   argument that an automatic telephone dialing system (“ATDS”) must use a random or sequential

                                  16   number generator to store numbers for purposes of the TCPA. See Duguid v. Facebook, Inc., 926

                                  17   F.3d 1146, 1149–51 (9th Cir. 2019). Rather, the Court held that “it suffices to merely have the

                                  18   capacity to ‘store numbers to be called’ and ‘to dial such numbers automatically.’” Id. at 1151.

                                  19   The Supreme Court granted certiorari on the issue of the correct interpretation of the term ATDS.

                                  20          Defendant urges that a stay pending this ruling is appropriate because a key issue in

                                  21   Plaintiff’s prima facie case is establishing that the text messages at issue in this case were sent

                                  22   through an ATDS. See 47 U.S.C. § 227(b)(1)(A). The definition of ATDS could, Defendant

                                  23   suggests, alter the scope of discovery in this case. The Court is not persuaded. Here, Plaintiff

                                  24   alleges in her complaint that Defendant used an ATDS, including “a random or sequential number

                                  25   generator.” See Compl. at ¶ 38. Although the Supreme Court’s ruling in Facebook may alter the

                                  26   definition of an ATDS, the nature of the system that Defendant used for making the alleged text

                                  27   messages will be an important issue for discovery in this action regardless of the definition. The

                                  28   Court therefore DENIES the motion to stay.
                                                                                          9
                                         Case
                                         Case 4:20-cv-04375-HSG
                                              1:20-cv-00706-JL Document
                                                                Document18-1
                                                                          23 Filed
                                                                             Filed 10/26/20
                                                                                   10/26/20 Page
                                                                                            Page 11
                                                                                                 10 of
                                                                                                    of 11
                                                                                                       10




                                   1   IV.    CONCLUSION

                                   2          Accordingly, the Court DENIES the motion in its entirety. The Court further SETS the

                                   3   initial case management conference for November 10, 2020, at 2:00 p.m. All parties, counsel, and

                                   4   members of the public and press may use the following dial-in information below to access the

                                   5   conference line:

                                   6           Dial In: 888-808-6929

                                   7          Access Code: 6064255

                                   8   The parties shall also file any amended joint case management statement by November 3, 2020,

                                   9   and be prepared to discuss how to move this case forward efficiently.

                                  10          IT IS SO ORDERED.

                                  11   Dated: 10/26/2020

                                  12                                                  ______________________________________
Northern District of California
 United States District Court




                                                                                      HAYWOOD S. GILLIAM, JR.
                                  13                                                  United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       10
